DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                     v.

                     ANGELA DIANE SHELTON,
                            Appellee.

                              No. 4D18-3659

                              [March 26, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312017CF000108A.

  Ashley Moody, Attorney General, Tallahassee, Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellant.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.